                 Case 20-10343-LSS      Doc 225     Filed 03/18/20    Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
In re:                                          Chapter 11
                                                Case No. 20-10343 (LSS)
Debtors: BOY SCOUTS OF AMERICA AND
         DELAWARE BSA, LLC

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission
pro hac vice of Rachael L. Ringer of Kramer Levin Naftalis & Frankel LLP to represent the
Official Committee of Unsecured Creditors in these cases and any related adversary proceedings.

                                       By:   /s/ Katelin A. Morales
Dated: March 17, 2020                        Katelin A. Morales (No. 6683)
       Wilmington, Delaware                  REED SMITH LLP
                                             1201 Market Street, Suite 1500
                                             Wilmington, DE 19801
                                             Telephone: (302) 778-7500
                                             E-mail: kmorales@reedsmith.com

            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court,
am admitted, practicing and in good standing as a member of the bar of the State of New York,
and submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs
in the preparation or course of this action. I also certify that I am generally familiar with this
Court’s Local Rules and with Standing Order for District Court Fund revised 8/31/16. I
further certify that the annual fee of $25.00 has been paid to the Clerk of Court for District
Court.

                                       By:   /s/ Rachael L. Ringer
Dated: March 17, 2020                        Rachael L. Ringer
                                             KRAMER LEVIN NAFTALIS & FRANKEL LLP
                                             1177 Avenue of the Americas
                                             New York, NY 10036
                                             Telephone: (212) 715-9100
                                             E-mail: rringer@kramerlevin.com
                                   ORDER GRANTING MOTION

          IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




         Dated: March 18th, 2020                   LAURIE SELBER SILVERSTEIN
         Wilmington, Delaware                      UNITED STATES BANKRUPTCY JUDGE
